Case 1:12-cv-00614-SOM-BMK Document 241 Filed 09/09/20 Page 1 of 3   PageID #:
                                  5810


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 ADWALLS MEDIA, LLC,           )          CIVIL NO. 12-00614 SOM/BMK
                               )
      Plaintiff,               )          ORDER RE. MOTION TO STRIKE
                               )          AND EXPUNGE IMPROPERLY FILED
      vs.                      )          STIPULATED JUDGMENT AND FOR
                               )          ORDER TO SHOW CAUSE WHY
 AD WALLS, LLC,                )          PLAINTIFF SHOULD NOT BE HELD
                               )          IN CONTEMPT OF COURT
      Defendant.               )
 _____________________________ )

      ORDER RE. MOTION TO STRIKE AND EXPUNGE IMPROPERLY FILED
   STIPULATED JUDGMENT AND FOR ORDER TO SHOW CAUSE WHY PLAINTIFF
              SHOULD NOT BE HELD IN CONTEMPT OF COURT

            In May 2015, Plaintiff Adwalls Media, LLC, and

 Defendants Ad Walls, LLC, John Rowe, and Jeffrey Zimmerman

 entered into a settlement agreement.       Pursuant to the settlement

 agreement, the parties filed a Stipulation for Dismissal with

 Prejudice, which the court approved as to form.         See ECF No. 238.

            Five years later, on May 7, 2020, Plaintiff Adwalls

 Media filed a Stipulated Judgment and Order.         The document

 appears to have been submitted to the electronic case file

 directly by counsel, rather than having been submitted to a

 judge’s Orders Box (e.g., Mollway_Orders@hid.uscourts.gov.), as

 is customary.    Consequently, no judge signed or approved the

 judgment before it was filed.      As far as the court is concerned,

 a judgment and purported order that is filed without any judge’s

 approval has no effect.     Now, four months after the unsigned

 Stipulated Judgment and Order was filed by Plaintiff, Defendant

 Ad Walls, LLC, seeks to expunge the document as having been
Case 1:12-cv-00614-SOM-BMK Document 241 Filed 09/09/20 Page 2 of 3   PageID #:
                                  5811


 improperly filed and to have the court issue an order to show

 cause why Adwalls Media (and its manager, James Blinn) should not

 be held in contempt.     See ECF No. 240.

            Local Rule 7.8 provides:

            Except in connection with discovery motions
            (which are governed by LR37.1), applications
            for temporary restraining orders or
            preliminary injunctions, matters in which at
            least one party is pro se, and motions made
            during trial, counsel contemplating the
            filing of any motion shall first contact
            opposing counsel to discuss thoroughly,
            preferably in person, the substance of the
            contemplated motion and any potential partial
            or complete resolution. The conference shall
            take place at least seven (7) days prior to
            the filing of the motion. If the parties are
            unable to reach a resolution which eliminates
            the necessity for a motion, counsel for the
            movant shall include in the motion a
            statement to the following effect:

            “This motion is made following the conference
            of counsel pursuant to LR7.8 which took place
            on [date].”

 The current motion does not have the required LR 7.8

 certification or appear to fit within any of the rule’s

 exemptions.

            No later than September 14, 2020, Ad Walls, LLC, shall

 file the appropriate LR 7.8 certification and shall explain the

 delay in its reaction to the filing.       Alternatively, Ad Walls,

 LLC, may file a document withdrawing the motion without prejudice

 to its refiling once a proper prefiling conference has been

 completed.


                                     2
Case 1:12-cv-00614-SOM-BMK Document 241 Filed 09/09/20 Page 3 of 3             PageID #:
                                  5812


              For its part, Adwalls Media, LLC, shall, by September

 14, 2020, submit a statement as to why the Stipulated Judgment

 and Order was filed without a determination by Magistrate Judge

 Barry Kurren “based on briefing provided to him by the parties,”

 as required by the parties’ agreement.               See ECF No. 240-3, PageID

 # 5786.

                     IT IS SO ORDERED.

                     DATED: Honolulu, Hawaii, September 9, 2020.




                                         /s/ Susan Oki Mollway

                                         Susan Oki Mollway
                                         United States District Judge


 ADWALLS MEDIA, LLC, vs. AD WALLS, LLC, CIVIL NO. 12-00614 SOM/BMK; ORDER RE. MOTION TO
 STRIKE AND EXPUNGE IMPROPERLY FILED STIPULATED JUDGMENT AND FOR ORDER TO SHOW CAUSE
 WHY PLAINTIFF SHOULD NOT BE HELD IN CONTEMPT OF COURT.




                                           3
